Citation Nr: 1821889	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-15 261A 		DATE
		

THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU) on a schedular basis for the period beginning January 22, 2018.

2.  Entitlement to a TDIU on an extraschedular basis for the period prior to January 22, 2018.


ORDER

A TDIU is granted for the period beginning January 22, 2018.


FINDINGS OF FACT

1.  The Veteran has a high school education and worked as bus operator, warehouse clerk, and letter carrier.

2.  The Veteran's service-connected disabilities consist of L5-S1 lumbar disc herniation with evidence of neural foraminal narrowing, mild stenosis, and L1-L5 mild disc bulging ("lumbar spine disability") (40 percent disabling from May 1, 2009), radiculopathy of the left lower extremity as secondary to the lumbar spine disability (20 percent from January 22, 2018), radiculopathy of the right lower extremity as secondary to the lumbar spine disability (10 percent from January 22, 2018), left knee impairment (10 percent from December 16, 1997), left knee traumatic arthritis (10 percent from December 16, 1997), and residual scar secondary to the lumbar spine disability (noncompensable).  His combined total rating has been 70 percent from January 22, 2018.

3.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his educational and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met for the period beginning January 22, 2018.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from February 1978 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a 40 percent rating for the service-connected lumbar spine disability.  

A Board hearing was held in October 2014 before the undersigned at the central office in Washington, D.C., and the transcript is of record.  In the hearing, the Veteran's representative asserted that entitlement to a TDIU was warranted.

The Board notes that the Veteran also appealed the issue of entitlement to service connection for radiculopathy of the bilateral lower extremities as secondary to the lumbar spine disability.  During the pendency of appeal, however, the RO granted service connection for radiculopathy of the bilateral lower extremities in a January 2018 rating decision.  Because the Veteran was awarded service connection, the issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board remanded the issue for further development in December 2014, May 2017, and November 2017 for further development on issues that have since been adjudicated.  The claim for entitlement to a TDIU was remanded because it was inextricably intertwined with the other issues, and was readjudicated in August 2016, September 2016, and January 2018 Supplemental Statements of the Case (SSOCs).  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU on an extraschedular basis for the period prior to January 22, 2018 is being REMANDED to the Agency of Original Jurisdiction.

Entitlement to a TDIU

The Veteran contends that due to severe back pain and nerve damage in his lower extremities, he has been unable to return to work as a bus driver since 2005.  See the October 2009 statement, February 2010 notice of disagreement, October 2014 Board hearing transcript.

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

The Veteran's service-connected disabilities consist of L5-S1 lumbar disc herniation with evidence of neural foraminal narrowing, mild stenosis, and L1-L5 mild disc bulging ("lumbar spine disability") (40 percent disabling from May 1, 2009), radiculopathy of the left lower extremity as secondary to the lumbar spine disability (20 percent from January 22, 2018), radiculopathy of the right lower extremity as secondary to the lumbar spine disability (10 percent from January 22, 2018), left knee impairment (10 percent from December 16, 1997), left knee traumatic arthritis (10 percent from December 16, 1997), and residual scar secondary to the lumbar spine disability (noncompensable).  His combined total rating has been 70 percent from January 22, 2018.  Thus, the percentage requirements of § 4.16(a) are met.

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding the Veteran's education and employment history, the Veteran indicated on a January 2015 Application for Increased Compensation Based on Unemployability that his education consisted of four years of high school and no other education or training.  He worked as a bus operator for three years before becoming too disabled to work in September 2005.  Before that, he worked as a warehouse clerk for approximately three years, and as a letter carrier for the U.S. Postal Service for approximately nine years.  

The Board finds that the Veteran's service-connected disabilities are shown to preclude him securing and following substantially gainful employment consistent with his educational and work background.

In a May 2006 letter from Dr. T.R. to one of the Veteran's other physicians, Dr. T.R. indicated that he was "not optimistic about [the Veteran's] being able to return to driving a bus" due to his persistent complaints of low back pain.  

In October 2008, the Veteran was found to be disabled beginning on July 25, 2007, due to disorders of the back, and as such, was entitled to SSA disability benefits. 

In January 2009, the Veteran underwent a decompressive lumbar laminectomy procedure.

The Veteran was afforded a VA examination of the lumbar spine in March 2011.  He reported that he hurt his back twice on the job as a bus driver, in October 2003 and April 2005, driving over constructions sites with significant bumps.  In addition, he had to reach down to manipulate the turn signal that was located near the floor of the bus, which required him to bend and twist his body, which aggravated his low back condition.   The Veteran also reported that the laminectomy surgery did not help his symptoms, and that his symptoms had worsened.  The examiner indicated that it would be "mere speculation" to state whether the service-connected lumbar spine disability rendered the Veteran' unemployable.  Even if the lumbar spine did render the Veteran unemployable as a bus driver, he could be employed in another line of work.  In addition, the Veteran had been diagnosed with arthritis of the joints, which was unrelated to the lumbar spine disability, and which contributed to his level of pain and disability.

In a March 2013 letter, a private physician, Dr. R.S., indicated that the Veteran was not capable of performing jury duty because his chronic low back pain made it difficult for him to sit for long hours.  

In an October 2013 letter to the Veteran, his employer indicated that he was medical disqualified from his position as Metrobus Operator, effective September 2, 2010.  His employer also replied to a request for employment information in March 2016, indicating that the Veteran was medically disqualified from being a bus driver and that his last date of work was in May 2005.   

The Veteran testified in the October 2014 Board hearing that he had not worked since 2005 because his doctor told him that could not work anymore, and he was getting Social Security disability for his back.  He asserted that it was hard to sit and drive a bus all day because he had to constant shift positions.  

In an October 2014 letter, Dr. R.S. indicated that the Veteran had been under his care for the past six years for treatment of his back.  The Veteran had seen numerous specialists and required chronic pain medications.  Dr. R.S. asserted that the Veteran's back pain was permanent and "in no way can he sit comfortably for hours at a time to perform his duties as a bus driver and any other occupation requiring prolonged sitting or standing."

In November 2014, the Veteran submitted a letter from his doctor, Dr. T.L., which indicated that the Veteran's current level of function was diminished as a result of long-standing generalized osteoarthritis.

The Veteran was afforded another VA examination of the lumbar spine in May 2016.  The examiner opined that the Veteran could do sedentary work exerting up to 10 pounds of force occasionally, and/or a negligible amount of force frequently to lift, carry, push, or pull.  

In a third VA examination of the lumbar spine conducted in January 2018, the examiner indicated that the Veteran's service-connected lumbar spine disability and radiculopathy of the bilateral lower extremities did not significantly impact the Veteran's ability to function in an occupational environment that did not involve strenuous physical activity. 

In sum, there is probative evidence that establishes that the Veteran's service-connected disabilities cause significant occupational impairment.  There is probative lay and medical evidence that establishes that the Veteran is unable to perform substantially gainful employment due to the service-connected disabilities.  Specifically, two letters from Dr. R.S. indicate that he was treating the Veteran for his back condition and the Veteran was unable to perform any occupational activities that involved prolonged sitting or standing, which the Veteran was required to do as a bus driver and a letter carrier.  In addition, a letter from Dr. T.R. indicates that he was "not optimistic" about the Veteran being able to return to work as a bus driver, and the Veteran was found to be disabled by the SSA due to disorders of the back.  As such, the Board finds that the Veteran's service-connected disabilities prevent him from obtaining and maintaining employment as a bus driver, warehouse clerk, or letter carrier.  

There is also probative evidence that the Veteran's service-connected disabilities do not cause significant occupational impairment, including the May 2016 and January 2018 VA examination reports.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Accordingly, on this record, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are shown to prevent him from engaging in any substantially gainful employment.  Thus, entitlement to a TDIU by reason of service-connected disabilities is warranted.


REMAND

As outlined above, during the period prior to January 22, 2018, the Veteran did not meet the schedular criteria for consideration of a TDIU.  Under 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), the RO may submit such case to VA's Director of Compensation and Pension Service for extraschedular consideration. 38 C.F.R. § 4.16 (b).  The Board is prohibited from granting an award of a TDIU under 38 C.F.R. § 4.16 (b) in the first instance. See Wages, 27 Vet. App. at 233 (Board is authorized to award extraschedular TDIU after obtaining the Director's decision). Therefore, the AOJ must first refer the claim for a TDIU on an extraschedular basis to the Director to determine whether the Veteran is entitled to an extraschedular TDIU prior January 22, 2018, under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the Director of VA's Compensation Service for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted during the period prior to January 22, 2018.

2.  Then, readjudicate the appeal. If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


